 338DECISIONSOF NATIONALLABOR RELATIONS BOARDSteamship Trade Association of Baltimore,Incorpo-rated;Atlantic &Gulf Stevedores,Inc.;Balti-more Stevedoring Company,Inc.;ChesapeakeOperating Company;Ceres Corporation; TheCottman Company;I.T.O. Corporation of Balti-more;John T.Clark&Son of Maryland, Inc.;Maersk Container Service Co.,Inc.;Maher Ter-minals, Inc. and Local No.953, InternationalLongshoremen'sAssociation,AFL-CIO. Cases5-CA-14658 and 5-RC-11705121 April 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENUpon a charge filed by the Union 30 August1982, a first amended charge filed on 27 September1982, and a second amended charge filed on 6 Oc-tober 1982, the General Counsel of the NationalLabor Relations Board issued a complaint 21 Octo-ber 1982 against the Respondent, 2 alleging that ithas violated Section 8(a)(5) and (1) of the NationalLabor Relations Act.The complaint alleges that on 30 July 1982, fol-lowing a Board election in Case 5-RC-11705 theUnion was certified as the exclusive collective-bar-gaining representative of the Respondent's employ-ees inthe unit3 found appropriate. (Official noticeis taken of the "record" in the representation pro-ceeding as defined in the Board's Rules and Regu-lations,Secs. 102.68 and 102.69(g), amended Sept.iAs discussed, infra, the Board has decided to reopen the proceedingsinCase 5-RC-11705 to correctan inadvertenterrorAccordingly, Cases5-CA-14658 and 5-RC-11705 are consolidatedzTheRespondent,SteamshipTrade Association of Baltimore, Incor-porated(STA), is amembership corporationwhosemembers,Atlantic &Gulf Stevedores, Inc (Atlantic),BaltimoreStevedoring Co, Inc (Balti-more), Chesapeake Operating Company (Chesapeake), Ceres Corporation(Ceres), The Cottman Company (Cottman), I T 0 Corporation of Balti-more(I.T.O ), John T. Clark & Son of Maryland, Inc. (John T. Clark);MaerskContainer Service Co, Inc (Maersk),and MaherTerminals, Inc,(Maher),are various steamship lines, steamship agents, stevedoring firms,terminal operators, and servicecompaniesin theBaltimore,Marylandport area STA and its members are collectively referred to as the Re-spondent8TheRegionalDirector foundthatthe following employees of theEmployers constituted an appropriate voting group, rather than an appro-priate unitAll cashiers, imports clerks, truck billing clerks, truckloadingclerks andwindow clerks who perform the plant clerical duties of prepa-ration and/or computation of truck billing documentation, demurrage re-ceipts, dock receipts and truck service tickets, cash collection and/orcredit verification, employed by the stevedoring companies in the Port ofBaltimorewho comprise, the multiemployerbargainingunit representedfor collective-bargainingpurposes by Steamship Trade Association ofBaltimore,Incorporated, but excluding all other employees, guards andsupervisorsas defined in the Act.The Regional Director directed that an election be conducted amongthe employees in this voting group Thereafter, a majority of valid ballotswere castfor the Union and it was certified as their representative TheRegionalDirector, however, inadvertently described the voting group asa unit ratherthan as part of the existing unit, as the employees had votedAccordingly, having reopened the record, this error in Case 5-RC-11705is corrected9, 1981, 46 Fed.Reg. 45922 (1981);FrontierHotel,265 NLRB 343 (1982).) The complaint further al-leges that since 19 August 1982 the Respondent re-fused to bargain with the Union. Between 2 Octo-ber 1982 and 1 November 1982, STA and itsmember filed answers admitting in part and deny-ing in part the allegations in the complaint.On 4 February 1983 the General Counsel filed aMotion for Summary Judgment. On 9 February1983 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. STAand its members each filed a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentOur review of the record herein, including therecord in Case 5-RC-1 1704, discloses that the Re-gional Director for Region 5 issued a Decision andDirection of Election on 26 May 1982, holding thatthe petitioned-for employees constituted an appro-priate voting group allocable to the existing plantclerical unit represented by the Union. Thereafter,Respondents STA, Maher, and Maersk filed re-quests for review of the Regional Director's Deci-sion and Direction of Election. The Board4 on 7July 1982 amended the decision to permit two indi-viduals, Sylvia Smith and Kathy Heckman, to vote,subject to challenge on the ground that the issueswith respect to the placement of those employeeswere best resolved by the challenge procedure. Anelection was conducted on 16 July 1982. The tallyof ballots showed five votes for, and no votesaganist the Union, with two challenged ballots. On30 July 1982 the Regional Director for Region 5issued a Certification of Representative, certifyingthe Union as the collective-bargaining representa-tive of the unit found appropriate.In the Motion for Summary Judgment, the Gen-eral Counsel argues that the Respondent has failedto present any evidence or to assert any issues, ifany exist, in addition to those which it offered intherepresentationproceedings.6Noting that4None of the Panel members participated in the underlying representa-tion proceedingS In the representation Case 5-RC- 11705, the Union filed a petition foran election among employees in various unrepresented classificationsThe Union sought to include these employees as the last remaining plantclericals employed by the Member-Employers of STA in the existingmultiemployer plant clericalunitof all checkers (talleymen), ship run-ners, ship planners, and timekeepers The Member-Employers had con-sented tobargainingwith the Union on a multiemployer basis regardingthe existingunit, but had not expressly given such consent regarding thepetitioned-for employees In his Decision and Direction of Election, theRegionalDirector found that the employees shared a sufficient communi-ty of interest with the existing plant clerical unit to justify their inclusionin the existing unit279 NLRB No. 45 STEAMSHIP TRADE ASSN.339Chesapeake, Ceres, I.T.O., and Maersk raise as adefense that they allegedly do not employ any em-ployees in the voting group named in the com-plaint andthat STAand Atlantic raise as a defensethe argumentthat STAis not authorized to bargainon behalf of the other companies with regard tothe employees described in the complaint, the Gen-eralCounsel contends that these issues were ad-dressed during the representation case already de-cided by the Board.In responses to the Notice to Show Cause, STAand its members argue that summary judgment isinappropriate as substantial issues exist which havenot been resolved in the representation case. STArepeats its argument that it has no authority to bar-gainwith respect to the employees in the votinggroup found appropriate in the underlying repre-sentation case.In separate responses to the Noticeto Show Cause, Cottman, John T. Clark, Atlantic,Baltimore,Maher, Chesapeake, I.T.O., Ceres, andMaersk argue that they did not grant STA author-ity to bargain on their behalf as to the employees inthe voting group.6 Additionally, John T. Clark,Atlantic,Chesapeake, I.T.O., and Ceresmaintainthat as only STA was requested to bargain and re-fused, the record does not establish that the indi-vidual employers were requested to bargain northat they refused. Chesapeake, I.T.O., and Ceresalso argue that they cannot be ordered to bargainbecause they do not employ any employees in thevoting group.7 They argue that summary judgmentistherefore inappropriate because the issue ofwhether they are even required to bargain underthese circumstances has not been resolved by theBoard." STA joins these parties in contending thateachRespondent should be treated separately.Maher, Maersk, and Atlantic each argue that sum-mary judgment is inappropriate. They contend thatthe placement in the unit of Maher employeeKathyHeckman and Maersk employee SylviaSmith has not been resolved.9 Finally, John T.Clark and Baltimore repeat arguments raised in therepresentation case that some of the employeeswho were erroneously included in the unit shouldbe excluded because they are office, not plant, cler-icals.It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburghGlass Co. v.NLRB,313 U.S. 146, 162(1941); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations.All issues raised by the Respondent were orcould have been litigated in the prior representa-tion proceeding. The Respondent does not offer toadduce at a hearing any newly discovered and pre-viously unavailable evidence, nor does it allege anyspecial circumstances that would require the Boardto reexamine the decision made in the representa-tion proceeding.We therefore find that the Re-spondent has not raised any issue that is properlylitigable in this unfair labor practice proceeding.Accordingly we grant the Motion for SummaryJudgment.On the entire record, the Board makes the fol-lowing6Althoughmutual consent is required to establish multtemployer bar-gaining,such consent relates to the formation of the multiemployer unitand not to the scope of the duty to bargain once the multiemployer unitis formed This duty is "measured by the requirements of the Act, one ofwhich is that bargaining must be conducted in an appropriate unit Tohold otherwise would lodge all authority over the composition of theunit in the parties and, in effect, deprive the Board of its duty under Sec-tion 9 to decide in each case the appropriate unit that will assure employ-ees the fullest freedom in exercising the rights guaranteedby the Act "Steamship TradeAssnof Baltimore,155 NLRB 232, 234 (1965),Sacramen-to Automotive Assn ,193 NLRB 745 (1971) In the representation Case 5-RC- 11705, the Board found that the voting group was properly allocableto the existing unitAs the Member-Employers have consented to multi-employer bargaining in that unit,we find that the Respondent is obligat-ed to bargain with respect to the employees in the voting group7 It should be noted that in his Decision and Direction of Election, theRegional Director found that Coltman did not employ any employees inthe unitCottman did not raise this issue in its response to the Notice toShow Cause8As noted above,mutual consent is not required as it relates to thescope of the duty to bargain once the multiemployerunit isformed Al-though they allege that they do not have employees in the voting group,Chesapeake, I T 0, andCereshave consented to multiemployer bargain-ing in the existing unit Therefore,in view of the fact that the votinggroup was properly included as an addition to the existing unit, the obli-gation of Chesapeake,IT O , and Ceres to bargain extends to the votinggroup as wellFINDINGS OF FACT1. JURISDICTIONThe Respondent, a Maryland incorporated asso-ciation and its members,isengaged in maritimecommerce at the Baltimore,Maryland port area.During the preceding 12 months, STA, Atlantic,Baltimore,Chesapeake,Ceres, I.T.O., John T.Clark,Maersk, and Maher, respectively, in thecourse and conduct of their business operationspurchased and received at their Baltimore, Mary-landfacilities,products,goods,andmaterialsvalued in excess of $50,000 directly from points9The Board amended the Regional Director'sDecision and Directionof Election in the underlying representation case to permit these employ-ees to vote subject to challenge Subsequently, Maher and Maersk filedunit clarification petitions which were pending at the time the responsesto the Notice to Show Cause were filedOn 18 August 1983 the Board affirmed the Regional Director's conclu-sions that Heckman and Smith be included in the unit 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDoutside the State of Maryland. 1 ° We find that theRespondent is an employerengaged incommercewithin themeaningof Section 2(6) and (7) of theAct and that the Unionisa labor organizationwithinthe meaningof Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 16 July 1982 to de-termine whether the employees wished to be in-cluded inthe plant clerical unit, the Union was cer-tified 30 July 1982 tobargainfor the following em-ployees:Allcashiers, imports clerks, truck billingclerks, truck loading clerks and window clerkswho perform the plant clerical duties of prepa-rationand/or computation of truck billingdocumentation, demurrage receipts, dock re-ceipts andtruck service tickets, cash collectionand/or credit verification, employed by thestevedoringcompaniesin the Port of Balti-more who constitute the multi-employer bar-gainingunit represented for collective-bargain-ing purposes by Steamship Trade Associationof Baltimore, Incorporated, but excluding allother employees, guards and supervisors as de-fined in the Act.The Unioncontinues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince 17 August 1982 the Union has requestedthe Respondent to bargain, and since 19 August1982 the Respondent has refused. We find that thisrefusal constitutes an unlawful refusal to bargain inviolation of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after 19 August 1982 to bar-gain with the Union as the exclusive collective-bar-gaining representative of employees properly in-cluded in the appropriate unit, the Respondent hasengaged in unfair labor practices affecting com-10Although it is not specifically alleged in the complaint that Cott-man, inthe course and conduct of its business operations, purchased andreceived products, goods, and materials valued in excess of $50,000 fromoutside the State, the Board will assert jurisdiction if, as here, the stand-ards are satisfied by any member of the associationLaundry Owners Assnof Greater Cincinnati,123 NLRB 543 (1959) We note that Cottman stipu-lated in Case 5-RC-11705 that it was engaged in commerce within themeaningof the Act We also note that Cottman was properly served thecomplaint and notice of hearing to which it filed an answer, the Motionfor Summary Judgment, and the Notice to Show Cause to which it fileda response in opposition Accordingly, we find that it will effectuate thepolicies of the Act to assert jurisdiction over Cottman in this casemerce within the meaning of Section 8(a)(5) and(1) and Section (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreement.We shall further order STA and each of its mem-bers named as Respondent to post the attachednotice.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datetheRespondent begins to bargain in good faithwith the Union.Mar-Jac Poultry Co.,136 NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964);Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thattheRespondent, Steamship Trade Association ofBaltimore, Incorporated;Atlantic& Gulf Steve-dores, Inc.; Baltimore Stevedoring Company, Inc.;Chesapeake Operating Company; Ceres Corpora-tion;The Cottman Company; I.T.O. Corporationof Baltimore; John T. Clark & Son of Maryland,Inc.;Maersk Container Service Co., Inc.; andMaher Terminals, Inc., Baltimore, Maryland, its of-ficers, agents, successors, and assigns, shall1.Cease and desist from(a)Refusing to bargain with Local No. 953,InternationalLongshoremen's Association, AFL-CIO, as the exclusive bargaining representative ofthe employees in the bargaining unit.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the following employeesproperly included in the appropriate unit on termsand conditions of employment and, if an under-standing is reached, embody the understanding in asigned agreement:Allcashiers, imports clerks, truck billingclerks, truck loading clerks and window clerkswho perform the plant clerical duties of prepa- STEAMSHIP TRADE ASSNrationand/or computation of truck billingdocumentation, demurrage receipts, dock re-ceipts and truck service tickets, cash collectionand/or credit verification, employed by thestevedoring companies in the Port of Balti-more who constitute the multi-employer bar-gaining unit represented for collective-bargain-ing purposes by Steamship Trade Associationof Baltimore, Incorporated, but excluding allother employees, guards and supervisors as de-fined in the Act.(b) Post at its facilities in of STA, and at each ofitsmembers named herein, in Baltimore, Maryland,copies of the attached notice marked "Appen-dix."I I Copies of the notice, on forms provided bytheRegionalDirector for Region 5, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.11 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLaborRelations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order ofthe NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe NationalLaborRelationsBoard has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abide by this notice.WE WILL NOTrefuse to bargain withLocal No.953,InternationalLongshoremen'sAssociation,341AFL-CIO, as the exclusive representative of thefollowing employees properly included in the bar-gaining unit:Allcashiers,imports clerks, truck billingclerks, truck loading clerks and window clerkswho perform the plant clerical duties of prepa-rationand/or computation of truck billingdocumentation, demurrage receipts, dock re-ceipts and truck service tickets, cash collectionand/or credit verification, employed by thestevedoring companies in the Port of Balti-more who constitute the multi-employer bar-gaining unitrepresented for collective-bargain-ing purposes by Steamship Trade Associationof Baltimore, Incorporated, but excluding allother employees, guards and supervisors as de-fined in the Act.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unitSTEAMSHIPTRADE ASSOCIATION OFBALTIMORE, INCORPORATED; ATLAN-TIC & GULFSTEVEDORES,INC.; BAL-TIMORESTEVEDORINGCOMPANY,INC.;CHESAPEAKE OPERATING COM-PANY;CERESCORPORATION;THECOTTMAN COMPANY; I.T.O. CORPO-RATION OF BALTIMORE; JOHN T.CLARK&SON OF MARYLAND, INC.;MAERSKCONTAINER SERVICE COM-PANY, INC.; MAHER TERMINALS, INC.